 In the Matter of FORD MOTOR CoMPANY'andLOCAL 831, UNITEDAUTOMOBILE WORKERS OF AMERICA,A. F. L.Case No. 18-RR-819.E---Decided December 28, 1943Mr. I. A. Capizzi,of Detroit, Mich., andMr. Walter G. Nelson,ofIron Mountain, Mich., for the Company.Mr. Milton. Rymal,of Grand Haven, Mich., for the Union.Mr. Joseph W. Kull is,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Local 831, United Automobile Workersof America, A. F. L., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees,of Ford Motor Company, Iron Mountain, Michigan, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Stephen M.Reynolds, Trial Examiner.Said hearing was held at Iron Mountain,Michigan, on November 17, 1943.The Company and the Union ap-peared, participated, and were afforded full opportunity to be heard,to ,examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Theparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYFord Motor Company, a Delaware corporation, having its princi-pal offices at Detroit, Michigan, operates a plant at Iron Mountain,Michigan, where it is. normally engaged in the manufacture of sta-tion wagon bodies, wooden body parts, and the production of wood54 N. L.It.B., No. 17.82I FORD MOTOR COMPANY83byproducts, but presently engaged in the manufacture of cargo gliders.The Company annually purchases outside the State of Michigan, rawmaterials, consisting of saw logs, plywood, chemical wood, metal fit-tings and hardware, amounting in value to approximately $2,250,000.Approximately 90 percent of the annual sales of over $25,000,000, isshipped to points outside the State of Michigan.The Companyadmits, and we find, that it is engaged in commerce within the meaningof the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDLocal 831, United Automobile Workers of America, A. F. L., is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn August 27 and September 2, 1943, the Union requested the Com-pany to recognize it as the exclusive bargaining representative of theemployees within an alleged appropriate unit.The Company refusesto accord the Union such recognition unless and until the Union iscertified by the Board.A statement of the Regional Director of the Board, introducedinto evidence at the hearing, indicates that the Union represents asubstantial number of employees within the unit hereinafter foundto be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agree that all plant-protection employees, exclusive offoremen, constitute an appropriate unit.The parties are in disagree-ment, however, with reference to the inclusion or exclusion of shiftleaders, relief shift leaders, and the head of the fire department; theCompany desiring their exclusion- on the ground that they are fore-men, and the Union contending that they are ordinary employeesentitled to inclusion.The record discloses that there are approximately 70 plant-protec-tion employees under the supervision of three shift leaders, who sitat a desk and transmit necessary instructions and orders to the'The report of the Regional Director shows that the Union submitted 57 authorizationcards bearing apparently genuine signatures,52 of the cards bear names appearing on theSeptember 20, 1943, pay roll of the Company,which contains the names of 68 personswithin the alleged appropriate unit. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees on their respective shifts. ' The shift leaders receive andanswer all fire and emergency calls and in general correlate the activi-ties of the department.There are also 3 relief shift leaders whonormally act as substitutes for the shift leaders on Sunday only, andin the event of illness or absences for other reasons.Nelson, the superintendent of the Company's plant, testified thatthe shift leaders had full responsibility for the department during thefrequent absences of Young, the head of the department.He furthertestified that although the shift leaders did not have the authorityto hire or fire, they did have the authority to recommend disciplinaryaction.The president of the Union, who on occasion has acted asa relief shift leader, testified that the shift leaders had the authorityto transfer men about the department as the necessity arose, and thatthey assumed full responsibility and supervision in the event of anemergency.He further stated on the record that the men recognizedthe authority of the shift leaders in such instances.The vice presi-dent of the Union, who also has acted as a relief shift leader, testifiedthat the shift leaders could recommend discharge to the head of thedepartment.In view of the foregoing, we find that shift leaders and relief shiftleaders are supervisory employees within our usual definition; weshall, therefore, exclude them from the unit.As to the head of the fire department, the record reveals that hedoes not have regular supervision over any employees.His dutiesconsist, of making the rounds of the plant and inspecting the fireequipment and fire apparatus.Although he has authority to con-demn and correct fire hazards, he does not have any authority to hireor fire or to recommend discharge or disciplinary action.We shallinclude him in the unit.We find that all plant-protection employees, including the headof the fire department, but excluding the shift leaders, relief shiftleaders, foremen and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V.THE. DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.1 FORD MOTOR COMPANYDIRECTION OF ELECTION85By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with Ford MotorCompany, Iron Mountain, Michigan, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Eighteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof election, to determine whether or not they desire to be representedby Local 831, United Automobile Workers of America, A. F. L., forthe purposes of collective bargaining.